Citation Nr: 1110392	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder, including chloracne or other acne-form disease, and including the feet, legs, and hands-claimed as due to exposure to herbicides. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a scalp cyst, including a lump on head. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability, including post-traumatic stress disorder (PTSD). 

4.  Entitlement to service connection for residuals of pneumonia and bronchitis.

5.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

6.  Entitlement to a separate compensable disability rating for erectile dysfunction. 

7.  Entitlement to a separate compensable disability rating for diabetic retinopathy.

8.  Entitlement to service connection for a claimed dental disorder, for purposes of receiving compensation and/or VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the RO that, in pertinent part, declined to reopen claims for service connection for a skin disorder, for a scalp cyst, and for a psychiatric disability on the basis that new and material evidence had not been received; denied service connection for residuals of pneumonia and bronchitis, for hypertension, for bilateral visual disturbance, and for a dental disorder; and 
granted service connection for diabetes mellitus with erectile dysfunction evaluated as 20 percent disabling effective September 22, 2004.  The Veteran timely appealed the matters; and appealed for a separate, compensable initial rating for erectile dysfunction.

These matters also come to the Board on appeal from an August 2007 decision of the RO that granted service connection for diabetic retinopathy evaluated as 0 percent (noncompensable) disabling effective September 22, 2004; and incorporated the condition as part and parcel of the service-connected diabetes mellitus with erectile dysfunction.  The Veteran timely appealed for a separate, compensable initial rating for diabetic retinopathy.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of service connection for nuclear cataracts in both eyes has been raised by the record (November 2007 VA contract examination), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for hypertension is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.

FINDINGS OF FACT

1.  In December 1987, the RO denied service connection for residuals of Agent Orange exposure (involving hands and feet); for PTSD; and for lump on head.  The Veteran did not appeal within one year of being notified of this decision.  

2.  In a decision promulgated in July 1997, the Board denied the Veteran's claim for a skin disorder, including chloracne or other acne-form disease, and including the feet, legs, and hands.  The Veteran did not appeal this decision.  

3.  Evidence associated with the claims file since the December 1987 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for service connection for a skin disorder, including chloracne or other acne-form disease, and including the feet, legs, and hands or a scalp cyst, including a lump on head. 

4.  Evidence associated with the claims file since the December 1987 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for service connection for a psychiatric disability, including PTSD. 

5.  Bronchitis and pneumonia were not exhibited in service; bronchiectasis was not manifested within the first post-service year; and there is no competent evidence that the Veteran currently has residuals of pneumonia and bronchitis that are related to active duty.

6.  The Veteran's erectile dysfunction has been manifested by impotence; no penile deformity has been demonstrated.

7.  The Veteran's diabetic retinopathy of both eyes has been manifested by best corrected distance acuity of 20/25 in each eye; no active pathology has been demonstrated. 

8.  The Veteran does not have a dental disorder due to a combat wound or trauma; he did not apply for dental benefits within one year of service discharge.


CONCLUSIONS OF LAW

1.  The RO's December 1987 decision denying service connection for residuals of Agent Orange exposure (involving hands and feet); for PTSD; and for lump on head is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The July 1997 Board decision, denying service connection for a skin disorder, including chloracne or other acne-form disease, and including the feet, legs, and hands, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

3.  The evidence received since the RO's December 1987 denial is not new and material, and the claim for service connection for a scalp cyst, including a lump on head, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The evidence received since the July 1997 Board decision is not new and material, and the claim for service connection for a skin disorder, including chloracne or other acne-form disease, and including the feet, legs, and hands, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The evidence received since the RO's December 1987 denial is not new and material, and the claim for service connection for a psychiatric disability, including PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  Residuals of pneumonia and bronchitis were not incurred or aggravated in service; and bronchiectasis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).

7.  The criteria for a separate, compensable rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2010).

8.  The criteria for a separate, compensable disability rating for diabetic retinopathy of both eyes are not met.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Codes 6078, 6079 (2008).

9.  The claim of entitlement to service connection for a dental disorder, for purposes of receiving compensation and/or VA outpatient dental treatment, is without legal merit.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through October 2004 and December 2004 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

The Veteran has appealed for higher initial disability ratings assigned following the grant of service connection.  Hence, the Board has characterized the issues in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.  As Fenderson held that a claim for an initial disability rating is distinct from a claim for increased rating, the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not applicable to the present claims.  Because the issue of entitlement to a higher initial rating is a "downstream issue" from the award of service connection, another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for each disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Veteran had previously received all required notice regarding service connection.  The claim denied for service connection obviously does not entail the setting of a new disability rating or an effective date.  Accordingly, the Veteran is not harmed by any defect with regard to these elements of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The October 2004 letter notified the Veteran that his previous claims for service connection for a skin disorder (including lump on head), and for PTSD had been denied by the RO in December 1987 and in September 1995.  The Board notes that the September 1995 rating decision was subsumed by a decision of the Board in July 1997.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denials; and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran is not entitled to an examination prior to submission of new and material evidence.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed residuals of pneumonia and bronchitis.   Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that any residuals of pneumonia and bronchitis may be associated with the Veteran's service because there is no evidence of treatment in service, and no evidence of a continuity of symptomatology since service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petitions to Reopen Claims for Service Connection 

Records reflect that the RO originally denied service connection for residuals of Agent Orange exposure (involving hands and feet), lump on head, and PTSD in December 1987, on the basis that the Veteran failed to report for a VA skin examination; and the evidence of record did not reveal any current disabilities.

Records also reflect that the RO reopened the claim, but then denied service connection for a skin disorder of the feet, legs, and hands in April 1995, on the basis that service treatment records were negative for complaint or treatment for a chronic skin disorder.  The Veteran appealed that decision; and the Board denied service connection for a skin disorder of the feet, legs, and hands in July 1997, both on a direct basis and as secondary to Agent Orange exposure.

The evidence of record at the time of the last denial of the claims included the Veteran's DD Form 214; his service treatment records; his service personnel records; a July 1984 VA psychiatric examination report; an April 1995 VA Agent Orange examination report; and a March 1997 hearing transcript.

Service treatment records reveal no defects at entry, and no defects or disability at the time of the Veteran's separation examination in December 1967.  His personnel records show active service in Vietnam from August 1969 to November 1970.

Regarding a skin disorder, service treatment records show findings of tinea cruris and rash in the groin area in December 1968; and questionable heat rash on both legs in July 1970.  VA treatment records show the following diagnoses in January 1994:  no chloracne, no residual of Agent Orange exposure; tinea unguium, both hands, fingernails; dermatitis, palmar surface, both hands.  An April 1995 VA examiner noted that the Veteran's head was normal, with no scalp tenderness; and that, regarding each extremity, there was moderately severe onychomycosis with severe manual and pedal nail destruction.  Chloracne was not found.  In March 1997, the Veteran testified that his skin disorder manifested itself approximately ten years after his service discharge; and that it started on his hands, distorting his fingernails, and gradually spreading over the whole hand plus thumb.  The longest period of infestation lasted about one month.  

Based on this evidence, the Board concluded that there was no current diagnosis of chloracne or any other acneform disease; and no evidence of any relationship between the Veteran's current onychomycosis and active service, to include exposure to Agent Orange.  Service connection for a skin disorder was denied.

Regarding a psychiatric disability, the July 1987 VA examiner opined that the Veteran did not have symptoms compatible with PTSD; and the evidence was insufficient for diagnosis of bipolar affective disorder.  The Veteran reported that he heard some incoming missiles in Saigon in 1969, but that he was never in combat or under fire.  The Axis I diagnosis was intermittent explosive disorder.  Based on this evidence, the RO denied service connection for PTSD as not shown by the evidence of record.

The present claims were initiated by the Veteran in September 2004.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since December 1987 (psychiatric disability) and July 1997 (skin disorders) includes private treatment records, VA treatment records, and statements by the Veteran and his wife.  

Regarding the skin disorder, VA treatment records show an assessment of onychomycosis in August 1995, and the Veteran's complaint of skin changes for the past ten years.  Private treatment records show complaints of a rash on both arms in July and August 2000.  Examination at that time revealed extensive scale of both palms and both soles, as well as extensive dystrophy of all nails and toenails.  The assessment was tinea pedis et manus et unguium in August 2000, and again in July 2004, as well as an assessment of post-inflammatory hyperpigmentation in groin.  Records reveal onycholysis on fingers and toes in August 2004; and extensive onycholysis, loss of nail, of the fourth digit, right hand, and tinea unguium, improved, in February 2005.  In May 2005, a VA contract examiner noted signs of skin disease, located in the inguinal region.  Examination of extremities at that time did not reveal atrophic skin changes, ulceration, gangrene, ischemic limb pain, or persistent coldness.  In September 2007, the Veteran reported that, as a communication lineman in service, he was exposed daily to electromagnetic fields; and complained of a growth on his head, which was later diagnosed as a cyst involving the scalp.

As noted above, the Veteran described both scalp cyst and skin disease of his hands, feet, and groin area as recurrent and persistent.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362.

Much of this evidence is new in that it was not previously of record.  What is missing to award service connection for a skin disorder is evidence that links current onychomycosis and/or tinea pedis et manus et unguium and/or scalp cyst to an in-service incident, or to a continuity of symptomatology of skin rash since active service.  The newly submitted evidence does not link any current skin disorder with service.  The Veteran's testimony that his skin disorder manifested itself approximately ten years after his service discharge does not establish a continuity of symptomatology since service.  Hence, the evidence is not material for purposes of reopening the claims.

The Veteran's general statements to the effect that his current skin disease of hands, feet, and groin area, or a scalp cyst is related to service, are cumulative to statements made previously and not new and material.  

Absent evidence of a nexus between the currently shown onychomycosis and service, and/or the currently shown tinea pedis et manus et unguium and service, the newly received evidence does not raise a reasonable possibility of substantiating the claims.  As new and material evidence has not been received, the claims for service connection for skin disorder, including chloracne or other acne-form disease, and including the feet, legs, and hands; and for a scalp cyst, including a lump on head, are not reopened.

Regarding a psychiatric disability, in July 2004, the Veteran reported in-service stressors involving bombed or shelled or tripped booby-trap, and reported current symptoms of a stress disorder.  VA progress notes, dated in October 2004, show that the Veteran denied memory changes and sleep disturbance,  In December 2004, the Veteran's wife reported observing the Veteran's disturbed behavior, and his tendency to isolate himself; he rarely left the house.  She added that she and the Veteran had been married since 1997 and the Veteran reported that his depression had been present for years earlier.  In June 2005, the Veteran reported suffering episodes of depression, anxiety, and social behavior changes.  VA progress notes, dated in March 2006, reflect that the Veteran reported no problems associated with a previous traumatic event within the past month.  On PTSD screening, his score was less than three, and determined to be negative; the assessment was ruled-out PTSD.  Private treatment records reveal that the Veteran sought counseling for PTSD in 2006.  In September 2007, the Veteran reported witnessing the bodies of dead Vietnamese people, lying on the road side, who were casualties of the Vietnam conflict, on numerous occasions. 

In November 2007, the Veteran's wife reported that the Veteran had been depressed for years, and became uncomfortable in crowds; his sleep was disturbed, awakening every couple of hours with night sweats.  VA progress notes, dated in January 2009, reflect that the Veteran reported being depressed on a daily basis most of his life, and that this may have begun in Vietnam.  He reported having no direct combat exposure, and denied his life was threatened.  The Veteran also denied witnessing any injuries, deaths, or threats to others' lives.  He reported that he had lost interest "for the zest of life."  The Axis I assessment was dysthymia; rule out psychosis, given his suspiciousness in certain situations may be hypervigilant versus paranoia.  The Veteran had verbalized no trauma from which to develop PTSD.

The Veteran's wife has offered a statement to the effect that the Veteran had longstanding depression.  She has noted that the Veteran has been depressed since their marriage in 1997 and that the Veteran relates that he has been depressed even longer than that.  The Veteran's wife is competent and credible, but this evidence does not relate current psychiatric disability to service.  The Veteran claims that he had stressors in service including the witnessing of dead bodies.  He is competent and credible to describe events that disturbed him in service.  However, he is not competent to conclude that he has a chronic psychiatric disability, including PTSD as a result of any experience in service.  Neither the Veteran nor his wife is shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of a psychiatric disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Much of this evidence is new in that it was not previously of record.  What is missing to award service connection is evidence that links a current dysthymic disorder to an in-service incident, or to a continuity of symptomatology of depression since active service.  The newly submitted evidence does not link a current psychiatric disability with service.  Nor is there a current diagnosis of PTSD.  Hence, the evidence is not material for purposes of reopening the claim.

Absent evidence of a nexus between the currently shown dysthymic disorder and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for a psychiatric disability, including PTSD, is not reopened.

III.  Service Connection Claims

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's entry examination in December 1967 revealed no defects.

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A.  Residuals of Pneumonia and Bronchitis

Service treatment records do not reflect any findings or complaints of respiratory problems or trauma.  Neither pneumonia nor bronchitis was found in service.

There is no evidence of bronchiectasis within the first post-service year, and no basis to presume its onset in service.  

The post-service treatment records first show findings of shortness of breath, and chest pain in February 2002-i.e., more than three decades after the Veteran's discharge from service.  Computed tomography at that time revealed no definite evidence of pulmonary embolism; there was atelectasis or infiltrate of the left lower lung.

Private treatment records show assessments of pneumonia in March 2002, and acute bronchitis in February 2003.  In February 2004, the Veteran complained of three days of dust congestion and intermittent fever; the assessment was bronchitis/upper respiratory infection (allergy).

VA treatment records, dated in October 2004, reveal that the lungs time were clear to auscultation and percussion; the diagnosis was acute upper respiratory infection, improving, self or limited.  Records also include assessments of resolving bronchitis in October 2004, and acute bronchitis in January 2005.

The Veteran is competent to describe his exposure to herbicides in service, and is presumed to have been exposed based on his service in the Republic of Vietnam.  However, he is not competent to indicate that exposure to herbicides in service caused chronic respiratory illness.  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including other respiratory disabilities.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other chronic respiratory disability.  See Notice, 72 Fed. Reg. 32395-32407 (2007).

The Veteran has not claimed continuity of symptoms since service.  Contemporaneous service treatment records reflect neither respiratory problems in service nor at service discharge, and three decades passed without any medically documented continuity of symptoms.  While a continuity of symptomatology does not have to be medically documented, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The overall clinical evidence is not consistent with findings of bronchitis and pneumonia until many years post-service, and no residuals of pneumonia have been identified.  The contemporaneous service treatment records and the absence of objective data regarding respiratory problems from 1970 to 2002.  Hence, the preponderance of the competent evidence is against a finding that any current respiratory following is related to active service.

As noted above, the duty to assist is not invoked, where no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2).

In this case, a clear preponderance of the evidence of record is against a finding that the Veteran has residuals of pneumonia and bronchitis that are related to active duty.  Thus, service connection is not warranted.

IV.  Initial Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson, 12 Vet. App. at 126.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of erectile dysfunction and diabetic retinopathy both during and after service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A.  Erectile Dysfunction

Service connection has been established for diabetes mellitus Type 2 with erectile dysfunction, effective September 22, 2004.  The RO has evaluated the disability under 38 C.F.R. § 4.119, Diagnostic Code 7913, as 20 percent disabling. 

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is for application when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

Under Diagnostic Code 7913, Note (1), complications such as erectile dysfunction are rated as part of the diabetic process unless they are compensably disabling, in which case they are rated separately.

In this case, the Veteran has not appealed the currently assigned 20 percent disability rating for diabetes mellitus.  Rather, he contends that his erectile dysfunction is compensably disabling, and warrants a separate rating.

The evidence reflects that the Veteran has erectile dysfunction, and that he receives special monthly compensation for loss of use of a creative organ.

Pursuant to Diagnostic Code 7522, a 20 percent disability rating is assigned for deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

During a May 2005 VA contract examination, the Veteran reported that his impotence began ten years ago; and that he cannot achieve and maintain an erection.  Vaginal penetration with ejaculation was not possible.  He reported no treatment for his impotence.  Examination of the penis and testicles revealed normal findings.  The examiner noted that the finding of impotence was a complication of diabetes mellitus, because of neurovascular compromise.

Here, the evidence reveals that the Veteran reported that he had not received any treatment or medications for erectile dysfunction, and he did not claim that he had penile deformity.  In fact, the report of a May 2005 VA contract examination reveals that the Veteran's penis and testicles were normal.  In the absence of a finding of penile deformity at any time, a separate evaluation for erectile dysfunction is not warranted.  See 38 C.F.R. § 4.115b Diagnostic Code 7522 (2010).


B.  Diabetic Retinopathy

Service connection has been established for diabetic retinopathy of both eyes, effective September 22, 2004.  The RO has evaluated the disability as a zero percent (noncompensable), complication of diabetes mellitus; and incorporated the rating under 38 C.F.R. § 4.119, Diagnostic Code 7913, for diabetes mellitus with erectile dysfunction.

As noted above, complications such as diabetic retinopathy are rated as part of the diabetic process unless they are compensably disabling, in which case they are separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Here, the Veteran contends that his diabetic retinopathy is compensably disabling, and warrants a separate rating.

Ratings for unhealed eye injuries and other diseases of the eyes listed in Diagnostic Codes 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and detachment of the retina) are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with 10 percent being the minimum rating during active pathology.

The provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 6079 (2008), pertain to impairment of central visual acuity.

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required. Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75 (2008).
 
Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  

Loss of use or blindness of one eye, having only light perception, exists when there is an inability to recognize test letters at 1 foot (.30 m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91 m.); with lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91 m.), being considered of negligible utility.  38 C.F.R. § 4.79 (2008).  

Blindness in one eye, having only light perception, will be 30 percent disabling if visual acuity in the other eye is 20/40 or better.  Blindness in both eyes having only light perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6062 to 6070 (2008).

Where a Veteran has suffered blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability not the result of the Veteran's willful misconduct, the applicable rate of compensation as if the combination of disabilities were service-connected will be assigned.  38 U.S.C.A. § 1160 (West 2002 & Supp. 2008).  

Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

Vision defect in one eye will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6078 (2008).

Recently, the rating criteria for diseases of the eye were amended.  Under the amended criteria, diabetic retinopathy is to be evaluated under a General Rating Formula.  Under the General Rating Formula, diseases of the eye are to be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  The amended rating criteria are effective December 10, 2008, and applied to all applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 10, 2008).  Because the Veteran's claim was received in September 2004, the amended rating criteria are inapplicable in this appeal.

Private treatment records show that the Veteran underwent a diabetic eye examination in October 2004.  At that time there were no complications that were directly due to diabetes mellitus.

The report of a May 2005 VA contract examination reflects that the Veteran's diabetes mellitus does not affect the eyes.  Examination of each eye, including the funduscope, was within normal limits.  No complications directly due to diabetes mellitus were found in July 2005.

The Veteran underwent a VA contract examination in November 2007 for evaluation of his diabetic retinopathy.  His best corrected distant vision was 20/25 for each eye.  The macula and the peripheral retina were unremarkable, with no evidence of diabetic retinopathy.  The retinal vasculature was normal, and the vitreous body was clear.  The examiner found no evidence of diabetic retinopathy at the present time.
    
Here, the evidence does not reveal active pathology at any time to warrant a minimum compensable disability rating.  38 C.F.R. § 4.84a (2008).  The Veteran clearly is not blind in either eye.  The objective evidence reflects that the Veteran's visual acuity is 20/25 for each eye.  For a compensable evaluation when the Veteran is neither blind nor has loss of use of one eye, the central visual acuity of one eye must be 20/40 or worse.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). 

Hence, the Board finds that a separate, compensable disability rating for diabetic retinopathy of both eyes is not warranted.  See Table V, 38 C.F.R. § 4.84a (2008).

C.  Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the erectile dysfunction and diabetic retinopathy is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected disabilities is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

V.  Dental disorder

VA will consider certain dental disorders service-connected for treatment purposes if they are shown in service after a period of 180 days.  See 38 C.F.R. § 3.381 (2010).  Treatable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for purposes of establishing eligibility for outpatient dental treatment, as provided in 38 C.F.R. § 17.161.

To be eligible for outpatient dental treatment, at VA expense, a Veteran must satisfy one of the eligibility categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161. 

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  See 38 U.S.C.A. § 1712(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.381(b).  The significance of finding a dental disorder is due to in-service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(b), (c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a Veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5- 97 (1997), 63 Fed. Reg. 15,556 (1997).

In this case, the Veteran does not allege, nor does the evidence suggest, entitlement on a Class II (a) basis, which provides treatment for Veterans who have a service-connected noncompensable dental disorder or disability which has been adjudicated as resulting from combat wounds or other service trauma.  See 38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

Service dental records are not in the claims file.  In December 2004, the RO referred the Veteran's claim for dental treatment to the local VA medical center for dental examination. 

Private treatment records, dated in January 1998, include a dental examination that shows chipping, decay, cross-bite, and missing teeth.  Records, dated in September 2005, revealed treatment for dental carries.  The dentist also noted that the two missing teeth were missing for more than one year.

A dental condition related to service that is due to causes other than a combat wound or trauma is typically subject to the limitations of treatment indicated as reasonably necessary for the one-time correction and timely application after service.  38 C.F.R. § 17.161(b).  The Veteran, whose discharge from active service was before October 1, 1981, did not apply for dental benefits within one year of service discharge; thus he is ineligible for Class II dental treatment.
 
The Veteran is also ineligible for the other classes of dental treatment set out in 38 C.F.R. § 17.161.  The Veteran has not reported, nor does the record show a dental disability that could be compensable.  See 38 C.F.R. § 4.150 (2010).  Therefore, he would not be eligible for Class I dental treatment.

Since he does not have, as mentioned above, a noncompensable service-connected dental disorder resulting from service trauma or combat wounds, the Veteran is ineligible for Class II(a) dental care.  He was not a prisoner of war, and is therefore ineligible for Class II(b) or II(c) dental care.  He has not made a prior application for dental benefits, and is not eligible for Class II(R) (Retroactive) treatment.  

The evidence does not show that the Veteran has a dental disorder that aggravates a service-connected disability; nor does he have a service-connected disability rated as 100 percent disabling, or a total rating for compensation based on individual unemployability.  Therefore, he is not eligible for Class IV dental treatment.  

He is not participating in a rehabilitation program under 38 U.S.C.A. chapter 31, and he has not reported being admitted or otherwise receiving care under 38 U.S.C.A. chapter 17.  Since he does not meet any of the criteria for eligibility under 38 C.F.R. § 17.161, he cannot be authorized outpatient dental treatment.
 
Under these circumstances, the Board must conclude that the Veteran has not presented a legally sufficient claim for the VA benefit sought, and that the claim for service connection for a dental disorder must be denied on that basis. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

New and material evidence has not been received; the claim for service connection for skin disorder, including chloracne or other acne-form disease, and including the feet, legs, and hands is not reopened.

New and material evidence has not been received; the claim for service connection for a scalp cyst, including a lump on head, is not reopened.

New and material evidence has not been received; the claim for service connection for a psychiatric disability, including PTSD, is not reopened.

Service connection for residuals of pneumonia and bronchitis is denied.

A separate, compensable disability evaluation for erectile dysfunction is denied.

A separate, compensable disability evaluation for diabetic retinopathy is denied.

Service connection for a dental disorder, for purposes of receiving compensation and/or VA outpatient dental treatment, is denied.


REMAND

The Veteran contends that service connection for hypertension is warranted on the basis that his disability is proximately due to or a result of his service-connected diabetes mellitus.

Service connection is in effect for diabetes mellitus, evaluated as 20 percent disabling.

Service treatment records contain neither complaints nor findings of high blood pressure or hypertension. There is no evidence of hypertension within the first post-service year.  

The report of an April 1995 VA examination includes a diagnosis of systemic arterial hypertension, on treatment.  Records, dated in August 1995, reflect that the Veteran's hypertension was newly diagnosed.  

The Veteran underwent a VA contract examination in May 2005 for evaluation of his diabetes mellitus, which had existed for ten years.  The Veteran reported a history of hypertension, and that he took medication for treatment.  The Veteran's vital signs were recorded.  The examiner opined that the Veteran had a "non-diabetic" condition of hypertension that was aggravated by diabetes mellitus.  The examiner could not specify the degree of disability due to aggravation, without speculation.
  
In July 2005, a VA physician indicated that the Veteran currently had no complications that were directly due to diabetes mellitus.  

VA progress notes, dated in March 2006, reveal that the Veteran's diabetes mellitus was uncontrolled; and that his hypertension was poorly controlled.  In July 2006, the Veteran's hypertension was at goal.  Additional medications were prescribed to help manage his diabetes.

The United States Court of Veterans Appeals (Court) has held that, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 (1995).  It is not clear from the clinical evidence of record, what measurable degree of hypertension is due to the service-connected diabetes mellitus.  

When a Department of Veterans Affairs (VA) medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential cause.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his hypertension.  It is imperative that the claims folder, to include all service treatment records and post-service treatment records be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that hypertension is due to or aggravated by diabetes mellitus.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of hypertension is attributable to the service-connected diabetes mellitus.   

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the May 2005 VA contract examination.  

2.  After completion of the above, review the expanded record and determine if service connection for hypertension can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


